Title: From Benjamin Franklin to Daniel Fisher, 28 July 1755
From: Franklin, Benjamin
To: Fisher, Daniel


Sir:
Monday morning, July 28 [1755]
Till our new building is finished, which I hope will be in two or three weeks, I have no room to accommodate a clerk. But it is my intention to have one, though my business is so small that I cannot afford to give more than I have always given, Viz.: Diet at my own Table, with Lodging and Washing and £25 per Annum.
I could never think this worth offering to you but if you think fit to accept it, till something better shall fall in the way, you shall be very welcome to, &c.
B. Franklin.
P.S. It may commence from the time you first began to write for me, in which case I discharge your Board, &c., at Mr. Soumien’s, or from the present time, and then I pay you for the writing done, or if you choose it, I will get you into the Charity School, as I mentioned before.
